
	
		II
		111th CONGRESS
		2d Session
		S. 3079
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Mr. Merkley (for
			 himself, Mr. Pryor,
			 Mr. Brown of Ohio,
			 Ms. Stabenow, Mr. Sanders, and Mr.
			 Cardin) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To assist in the creation of new jobs by providing
		  financial incentives for owners of commercial buildings and multifamily
		  residential buildings to retrofit their buildings with energy efficient
		  building equipment and materials, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Building Star Energy Efficiency Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)ASHRAEThe
			 term ASHRAE means the American Society of Heating, Refrigerating
			 and Air-Conditioning Engineers.
			(2)Building
			 envelope insulationThe term building envelope
			 insulation means thermal insulation for a building envelope (other than
			 a low slope roof), as defined in ASHRAE Standard 90.1–2007 or 2009 IECC, as
			 appropriate.
			(3)Chiller tonnage
			 downsizingThe term chiller tonnage downsizing means
			 the quantity by which the tonnage rating of a replaced chiller exceeds the
			 tonnage rating of a qualified replacement chiller.
			(4)Climate
			 zoneThe term climate zone means a climate zone
			 specified in ASHRAE Standard 90.1–2007.
			(5)Commercial
			 building
				(A)In
			 generalThe term commercial building means a
			 building that—
					(i)is
			 located in the United States; and
					(ii)was in existence
			 on December 31, 2009.
					(B)ExclusionsThe
			 term commercial building does not include—
					(i)a
			 federally owned building; or
					(ii)a
			 residential building.
					(6)DuctThe
			 term duct means HVAC ducts with respect to which pressure testing
			 has been performed and, if necessary, leakage remediated, in accordance with
			 sections 503.2.7.1.2 and 503.2.7.1.3 of the 2009 IECC.
			(7)Duct
			 insulationThe term duct insulation means thermal
			 insulation of a HVAC duct.
			(8)HVACThe
			 term HVAC means heating, ventilation, and air conditioning.
			(9)IECCThe
			 term IECC means the International Energy Conservation Code.
			(10)Mechanical
			 insulationThe term mechanical insulation means
			 thermal insulation installed, in accordance with applicable Federal, State, and
			 local law, on mechanical piping and mechanical equipment.
			(11)Multifamily
			 residential building
				(A)In
			 generalThe term multifamily residential building
			 means a structure of 5 or more dwelling units that—
					(i)is
			 located in the United States; and
					(ii)was in existence
			 on December 31, 2009.
					(B)ExclusionThe
			 term multifamily residential building does not include a federally
			 owned building.
				(12)NFRCThe
			 term NFRC means the National Fenestration Rating Council.
			(13)ProgramThe
			 term program means the Building Star Energy Efficiency Rebate
			 Program of 2010 established under section 3.
			(14)Qualified
			 boilerThe term qualified boiler means a new natural
			 gas-fired, oil-fired, or wood or wood pellet boiler that—
				(A)has a capacity of
			 not less than 300,000, and not more than 5,000,000, Btu per hour;
				(B)replaces an
			 operational boiler in a commercial building or multifamily residential
			 building; and
				(C)meets or
			 exceeds—
					(i)in
			 the case of a natural gas-fired boiler, 90 percent thermal efficiency;
					(ii)in
			 the case of an oil-fired boiler, 85 percent thermal efficiency; and
					(iii)in the case of
			 a wood or wood pellet boiler, 75 percent thermal efficiency.
					(15)Qualified
			 building envelope insulationThe term qualified building
			 envelope insulation means the installation or repair of building
			 envelope insulation to meet or exceed ASHRAE Standard 90.1–2007 or 2009 IECC in
			 a commercial building or multifamily residential building.
			(16)Qualified
			 energy auditThe term qualified energy audit means
			 an ASHRAE Level II energy audit or equivalent of a commercial building or
			 multifamily residential building that is designed to identify all
			 cost-effective energy efficiency measures.
			(17)Qualified
			 energy-efficient building operation and maintenance trainingThe
			 term qualified energy-efficient building operation and maintenance
			 training means—
				(A)the training of a
			 superintendent or operator of a commercial building or multifamily residential
			 building; and
				(B)resultant—
					(i)Level 1 or Level
			 2 Building Operator Certification for commercial building operators; or
					(ii)certification as
			 a Multifamily Building Operator by the Building Performance Institute for
			 residential building operators.
					(18)Qualified
			 energy monitoring and management systemThe term qualified
			 energy monitoring and management system means a system that—
				(A)is installed in a
			 commercial building or multifamily residential building;
				(B)uses a
			 combination of computers, computer software, control equipment, and
			 instrumentation to monitor and manage or submeter the energy use of a building,
			 such as heating, ventilation, air conditioning, and lighting;
				(C)provides
			 reporting of information to the building owner or operator to enable refinement
			 of building operation and energy usage; and
				(D)is covered by a
			 service contract with a duration of not less than 1 year for system monitoring
			 or maintenance, including all maintenance recommended by the equipment
			 manufacturer.
				(19)Qualified
			 exterior lightingThe term qualified exterior
			 lighting means exterior lighting that—
				(A)replaces
			 operational exterior lighting at a commercial building or multifamily
			 residential building; and
				(B)achieves a
			 reduction of 20 percent or more in annual energy use as compared to the
			 lighting that was replaced, as determined in accordance with section
			 3(c)(7)(B).
				(20)Qualified
			 furnaceThe term qualified furnace means a new
			 natural gas furnace or a wood or wood pellet furnace that—
				(A)replaces an
			 operational furnace in a commercial building or multifamily residential
			 building;
				(B)in the case of
			 natural gas, meets or exceeds 90 percent thermal efficiency; and
				(C)in the case of a
			 wood or wood pellet furnace, meets or exceeds 75 percent thermal
			 efficiency.
				(21)Qualified
			 high-efficiency window films and screensThe term qualified
			 high-efficiency window films and screens means window films and screens
			 that—
				(A)are permanently
			 affixed to windows or window frames in a commercial building or multifamily
			 residential building;
				(B)have a Luminous
			 Efficacy (which is Visible Light Transmittance, as certified to NRFC standards
			 divided by SHGC) of 1.1 or greater; and
				(C)have a SHGC that
			 meets or is better than the applicable requirements of the following table (as
			 certified to NFRC standards):
					
						
							
								Climate Zones12345678
								
							
							
								SHGC.25.25.25.40.40.40.45.45.
								
							
						
					
				(22)Qualified HVAC
			 testing, balancing, and duct sealingThe term qualified
			 HVAC testing, balancing, and duct sealing means work performed in a
			 commercial building or multifamily residential building by individuals with an
			 ANSI-accredited certification in HVAC testing—
				(A)to pressure-test
			 HVAC ducts;
				(B)to balance air
			 flow; and
				(C)to identify all
			 leaking ducts and remediate the leakage to the appropriate leakage class, in
			 accordance with sections 503.2.7.1.2 and 503.2.7.1.3 of the 2009 IECC.
				(23)Qualified
			 interior lightingThe term qualified interior
			 lighting means new interior lighting that—
				(A)replaces
			 operational interior lighting in a commercial building or multifamily
			 residential building; and
				(B)achieves an
			 installed power reduction of 25 percent or more as compared to the installed
			 power of the lighting that was replaced, as determined in accordance with
			 section 3(c)(6)(B).
				(24)Qualified low
			 slope roof insulationThe term qualified low slope roof
			 insulation means a retrofit that—
				(A)adds new
			 insulation to a roof on a commercial building or multifamily residential
			 building if the roof insulation is entirely above deck, as defined in ASHRAE
			 Standard 90.1–2007 or 2009 IECC; and
				(B)meets or exceeds
			 the R-values for the applicable climate zone in the following table:
					
						
							
								Climate Zones12345678
								
							
							
								R-Value2025252525303535.
								
							
						
					
				(25)Qualified
			 mechanical insulationThe term qualified mechanical
			 insulation means the installation or repair of mechanical or duct
			 insulation to meet or exceed ASHRAE Standard 90.1–2007 or 2009 IECC in a
			 commercial building or multifamily residential building.
			(26)Qualified
			 replacement chillerThe term qualified replacement
			 chiller means a water-cooled chiller that—
				(A)is certified to
			 meet efficiency standards effective on January 1, 2010, as defined in table
			 6.8.1c in Addendum M to Standard 90.1–2007 of ASHRAE; and
				(B)replaces a
			 chiller that—
					(i)was
			 installed before January 1, 1993;
					(ii)uses
			 chlorofluorocarbon refrigerant; and
					(iii)until replaced
			 by a new chiller, has remained in operation and used for cooling a commercial
			 building.
					(27)Qualified
			 retro commissioning studyThe term qualified retro
			 commissioning study means a commissioning study of building energy
			 systems that is—
				(A)conducted
			 consistent with the guidelines in the Retro Commissioning Guide for Building
			 Owners prepared for—
					(i)the
			 Environmental Protection Agency; or
					(ii)the document
			 entitled California Commissioning Guide: Existing Buildings
			 published by the California Commissioning Collaborative; and
					(B)performed by a
			 service provider with—
					(i)an ASHRAE
			 Commissioning Process Management Professional certification; or
					(ii)a Building
			 Commissioning Association Certified Commissioning Professional
			 certification.
					(28)Qualified
			 service on cooling systems
				(A)In
			 generalThe term qualified service on cooling
			 systems means periodic maintenance service on a central air conditioner
			 that—
					(i)is
			 located in a commercial building or multifamily residential building;
			 and
					(ii)has a capacity
			 of not less than 2 tons.
					(B)InclusionsThe
			 term qualified service on cooling systems includes—
					(i)a
			 cleaning of a condenser coil;
					(ii)a
			 check of system pressure;
					(iii)an inspection
			 and replacement of a filter;
					(iv)an
			 inspection and replacement of a belt;
					(v)an
			 inspection and repair of an economizer;
					(vi)an
			 inspection of a contractor;
					(vii)an inspection
			 of an evaporator;
					(viii)an evaluation
			 of a compressor ampere draw;
					(ix)an
			 evaluation of supply motor amp draw;
					(x)an
			 evaluation of a condenser fan amp draw;
					(xi)an
			 evaluation of liquid line temperature;
					(xii)an evaluation
			 of suction pressure and temperature;
					(xiii)an evaluation
			 of oil level and pressure;
					(xiv)an inspection
			 of low pressure controls and high pressure controls;
					(xv)an
			 evaluation of crankcase heater operation;
					(xvi)a
			 cleaning of chiller condenser tubes;
					(xvii)a cleaning of
			 chiller evaporator tubes; or
					(xviii)a check, and
			 if necessary, correction of a refrigerant charge and system airflow to conform
			 to manufacturer specifications.
					(29)Qualified
			 service on space heating equipment
				(A)In
			 generalThe term qualified service on space heating
			 equipment means the periodic maintenance service on a boiler, unit
			 heaters make-up air unit, heat pump, furnace, or industrial space heating
			 equipment with forced or induced draft combustion that is located in a
			 commercial or multifamily residential building.
				(B)InclusionsThe
			 term qualified service on space heating equipment includes—
					(i)cleaning all heat
			 exchange surfaces and checking and calibrating all system controls; and
					(ii)combustion
			 efficiency tests and stack temperature measurements conducted before and after
			 the service.
					(30)Qualified
			 unitary air conditionerThe term qualified unitary air
			 conditioner means a new 3 phase unitary air conditioner that—
				(A)replaces an
			 operational air conditioner or heat pump in a commercial building or
			 multifamily residential building; and
				(B)meets or exceeds
			 Consortium for Energy Efficiency Tier 1 efficiency standards as in effect on
			 January 1, 2010.
				(31)Qualified
			 unitary heat pumpThe term qualified unitary heat
			 pump means a new 3 phase unitary heat pump that—
				(A)replaces an
			 operational air conditioner or heat pump in a commercial building or
			 multifamily residential building; and
				(B)meets or exceeds
			 Consortium for Energy Efficiency Tier 1 level of efficiency as in effect on
			 January 1, 2010.
				(32)Qualified
			 variable speed driveThe term qualified variable speed
			 drive means a new electronic variable speed drive that—
				(A)is added to an
			 operational motor in a—
					(i)chilled water
			 pump;
					(ii)cooling tower
			 fan;
					(iii)fume hood
			 exhaust or makeup fan;
					(iv)hot water
			 pump;
					(v)exhaust
			 fan;
					(vi)chiller
			 compressor; or
					(vii)supply, return,
			 or exhaust fan on a variable-air volume unit that is located in a commercial
			 building or multifamily residential building and operates not less than 2,000
			 hours annually;
					(B)is controlled
			 automatically by a building automation system, process control system, or local
			 controller driven by differential pressure, flow, temperature, or another
			 variable signal; and
				(C)incorporates a
			 series reactor for power factor correction.
				(33)Qualified
			 water heaterThe term qualified water heater means a
			 new natural gas or electric storage water heater with a capacity of 75,000
			 Btu/hour or greater, or a tankless water heater with a capacity of 200,000
			 Btu/hour or greater, that replaces an operational water heater in a commercial
			 building or multifamily residential building and meets or exceeds—
				(A)in the case of a
			 natural gas water heater, 90 percent thermal efficiency;
				(B)in the case of an
			 electric water heater—
					(i)a
			 2.5 Coefficient of Performance; or
					(ii)a
			 2.0 Energy Factor; and
					(C)in the case of a
			 wood or wood pellet water heater, 75 percent thermal efficiency.
				(34)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(35)SHGCThe
			 term SHGC means the Solar Heat Gain Coefficient.
			(36)Tier 1
			 qualified windowThe term tier 1 qualified window
			 means a new window that—
				(A)replaces an
			 existing window in a commercial building or multifamily residential building;
			 and
				(B)meets or is
			 better than—
					(i)the
			 applicable U-factor and SHGC requirements (both certified to NFRC standards) in
			 the following table:
						
							
								
									Climate Zones12345678
									
								
								
									U-Factor.57.57.40.35.35.35.35.35
									
									SHGC.25.25.25.40.40.40.45.45
									
								
							
						
						; and(ii)in
			 the case of a window with impact-rated glazing in climate zone 1, a U-factor of
			 1.20.
					(37)Tier 2
			 qualified windowThe term tier 2 qualified window
			 means a new window that—
				(A)replaces an
			 existing window in a commercial building or multifamily residential building;
			 and
				(B)meets or is
			 better than—
					(i)the
			 applicable U-factor and SHGC requirements (both certified to NFRC standards) in
			 the following table:
						
							
								
									Climate Zones12345678
									
								
								
									U-Factor.32.32.30.30.30.30.30.30
									
									SHGC.25.25.25.26.26.35.45.45
									
								
							
						
						; and(ii)in
			 the case of a window with impact-rated glazing in climate zone 1, a U-factor of
			 1.20.
					3.Building Star
			 program
			(a)EstablishmentThere
			 is established in the Department of Energy a program to be known as the
			 Building Star Energy Efficiency Rebate Program of 2010 under
			 which the Secretary, in accordance with this section, shall issue rebates to
			 building owners to offset a portion of the cost of purchasing and installing
			 qualifying equipment or materials or undertaking qualifying services to enhance
			 the energy efficiency of existing commercial buildings and multifamily
			 residential buildings.
			(b)Rebates for
			 building envelope energy efficiency measuresRebates for the
			 purchase and installation of qualifying insulation, windows, and qualified
			 high-efficiency window films and screens in commercial or multifamily
			 residential buildings shall be available in the following amounts:
				(1)Building
			 envelope insulationFor qualified building envelope insulation, a
			 rebate of $0.60 per square foot of insulated area.
				(2)Low slope
			 roofing insulationFor qualified low slope roofing insulation, a
			 rebate of $0.80 per square foot of insulated roof area over conditioned
			 space.
				(3)Mechanical
			 insulationFor qualified mechanical insulation, rebates shall be
			 the amounts specified in the following table:
					
						
							
								Piping and Equipment ApplicationsRebate
								
							
							
								2" Iron Pipe Size and below$2.50 per equivalent
					 lineal foot
								
								2" to 12" Iron Pipe Size$5.00 per equivalent
					 lineal foot
								
								Above 12" Iron Pipe Size and equipment$5.00 per
					 square foot
								
								HVAC Duct Applications$1.00 per square
					 foot.
								
							
						
					
				(4)Windows
					(A)Tier 1
			 qualified windowsFor Tier 1 qualified windows, a rebate of $150
			 per window.
					(B)Tier 2
			 qualified windowsFor Tier 2 qualified windows, a rebate of $300
			 per window.
					(5)High-efficiency
			 window films and screensFor qualified high-efficiency window
			 films and screens, a rebate of $1.00 per square foot of treated glass enclosing
			 a mechanically conditioned space.
				(c)Rebates for
			 eligible equipment installationRebates for the purchase and
			 installation of qualifying new energy efficient equipment in commercial
			 buildings or multifamily residential buildings shall be available in the
			 following amounts:
				(1)BoilersFor
			 qualified boilers, rebates shall be the amounts specified in the following
			 table:
					
						
							
								Boiler FuelRebate
								
							
							
								Natural Gas-fired$10 per thousand Btu per
					 hour capacity
								
								Oil-fired$3 per thousand Btu per hour
					 capacity
								
								Wood or wood pellet boiler$__ per thousand Btu per
					 hour capacity.
								
							
						
					
				(2)FurnacesFor
			 qualified furnaces, rebates of $5 per thousand Btu per hour of capacity.
				(3)Water
			 heatersFor qualified water heaters, rebates shall be the amounts
			 specified in the following table:
					
						
							
								Energy SourceRebate
								
							
							
								Natural Gas$8 per thousand Btu per hour
					 capacity
								
								Electricity$20 per thousand Btu per hour of heat pump
					 capacity
								
								Wood or wood pellet water heater$__ per thousand Btu per
					 hour capacity.
								
							
						
					
				(4)Unitary air
			 conditioners and heat pumpsFor qualified unitary air
			 conditioners and qualified unitary heat pumps, rebates shall be the amounts
			 specified in the following table:
					
						
							
								Efficiency LevelRebate
								
							
							
								Consortium on Energy Efficiency Tier 1 efficiency standards
					 (as in effect on January 1, 2010)$100 per ton cooling capacity
								
								Consortium of Energy Efficiency Tier 2 efficiency standards
					 (as in effect on January 1, 2010)$200 per ton cooling capacity.
								
							
						
					
				(5)Variable speed
			 drives for motorsFor qualified variable speed drives, rebates
			 shall be the amounts specified in the following table:
					
						
							
								Power Controlled (horsepower)Rebate Level
								
							
							
								 <10 hp$120/hp
								
								10-100 hp$80/hp
								
								>100 hp$40/hp.
								
							
						
					
				(6)Interior
			 lighting
					(A)In
			 generalFor qualified interior lighting, subject to subparagraphs
			 (B) and (C), rebates based on reduced lighting power shall be the amounts
			 specified in the following table:
						
							
								
									25% or greater reduction in
					 installed lighting power (as adjusted)$0.25 per square foot of illuminated floor area
					 affected
									
									40% or greater reduction in
					 installed lighting power (as adjusted)$0.50 per square foot of illuminated floor
					 area affected.
									
								
							
						
					(B)CalculationReductions
			 in installed lighting power resulting from installation of qualified interior
			 lighting shall be calculated by determining the difference between—
						(i)the
			 product obtained by multiplying—
							(I)the quantity of
			 installed power (kW) for existing interior lighting; and
							(II)the applicable
			 control factor; and
							(ii)the product
			 obtained by multiplying—
							(I)the quantity of
			 installed power (kW) of the replacement interior lighting system; and
							(II)the applicable
			 control factor.
							(C)Control
			 factorsFor purposes of subparagraph (B), control factors for
			 installed lighting controls shall be—
						(i)for
			 manual dimming controls, 0.9;
						(ii)for occupancy
			 sensors, 0.9;
						(iii)for
			 programmable multilevel dimming controls, 0.9;
						(iv)for programmable
			 multilevel dimming controls with programmable time scheduling, 0.85; and
						(v)for
			 daylight dimming controls, 0.75.
						(7)Exterior
			 lighting
					(A)In
			 generalFor qualified exterior lighting, subject to subparagraphs
			 (B) and (C), rebates based on reduced energy usage shall be the amounts
			 specified in the following table:
						
							
								
									20 % or greater reduction in
					 calculated annual energy usage$0.40 per kWh reduction in calculated annual energy
					 usage
									
									40% or greater reduction in
					 calculated annual energy usage$1.00 per kWh reduction in calculated annual energy
					 usage.
									
								
							
						
					(B)CalculationReductions
			 in annual energy usage resulting from installation of qualified exterior
			 lighting shall be calculated by determining the difference between—
						(i)the
			 product obtained by multiplying—
							(I)the quantity of
			 installed power (kW) for existing exterior lighting;
							(II)4,000 operating
			 hours per year; and
							(III)the applicable
			 control factor; and
							(ii)the product
			 obtained by multiplying—
							(I)the quantity of
			 installed power (kW) of the replacement exterior lighting system;
							(II)4,000 operating
			 hours per year; and
							(III)the applicable
			 control factor.
							(C)Control
			 factorsFor purposes of subparagraph (B), control factors for
			 installed lighting controls shall be—
						(i)for
			 7-day time controls (with a provision for holiday schedule) if lighting is
			 switched off a minimum of 4 hours per night, 0.75;
						(ii)for motion
			 sensors if lighting power is reduced by at least 40 percent after no activity
			 has been detected for at least 20 minutes, 0.75; and
						(iii)for remote
			 monitoring and multilevel lighting controls, 0.60.
						(8)Qualified
			 replacement chillers
					(A)In
			 generalFor qualified replacement chillers, rebates shall be the
			 sum of—
						(i)the
			 product obtained by multiplying—
							(I)$150; and
							(II)the tonnage
			 rating of the replaced chiller; and
							(ii)if
			 all chilled water distribution pumps connected to the qualified replacement
			 chiller include variable frequency drives, the product obtained by
			 multiplying—
							(I)$100; and
							(II)any chiller
			 tonnage downsizing.
							(B)AuditsAs
			 a condition of receiving a rebate for a qualified replacement chiller, an audit
			 with requirements determined by the Secretary (not later than 45 days after the
			 date of enactment of this Act) shall be performed on a building prior to
			 installation of the qualified replacement chiller that identifies
			 cost-effective energy-saving measures, particularly measures that could
			 contribute to chiller tonnage downsizing.
					(d)Rebates for
			 eligible energy efficiency servicesRebates for qualifying
			 services to enhance the energy efficiency of commercial or multifamily
			 residential buildings shall be available in the following amounts:
				(1)Energy audit
			 and retro commissioning study
					(A)In
			 generalFor qualified energy audits or qualified retro
			 commissioning studies, subject to subparagraph (B), a rebate equal to the
			 lesser of—
						(i)$0.05 per square
			 foot of audited or commissioned building space; or
						(ii)50
			 percent of the cost of the audit or study.
						(B)Avoidance of
			 duplicationRebates shall not be made for energy audits and retro
			 commissioning studies under subparagraph (A) for the same building.
					(2)Energy-efficient
			 building operations and maintenance trainingFor qualified
			 energy-efficient building operation and maintenance training, a rebate of
			 $2,000 per individual trained and certified.
				(3)Service on
			 space heating equipmentFor qualified service on space heating
			 equipment, a rebate of $100 per unit serviced.
				(4)Service on
			 cooling systemsFor qualified service on cooling systems, a
			 rebate equal to the lesser of—
					(A)$2 per ton of
			 nameplate capacity of the serviced cooling system; and
					(B)50 percent of the
			 total service cost.
					(5)Energy
			 monitoring and management systems
					(A)InstallationFor
			 qualified energy monitoring and management systems installed in a commercial
			 building or multifamily residential building that have analog controls
			 (pneumatic or electronic), or if no control system exists, a rebate equal to
			 the lesser of—
						(i)$0.45 per square
			 foot of building space covered by the qualified energy monitoring and
			 management system; or
						(ii)50
			 percent of the total installation and commissioning costs.
						(B)UpgradingFor
			 upgrading an existing energy monitoring and management system in a commercial
			 building or multifamily residential building to add submetering to all major
			 individual loads, such as heating, ventilation, air conditioning, and lighting,
			 a rebate equal to the lesser of—
						(i)$0.15 per square
			 foot of building space covered by the energy management system, or
						(ii)50
			 percent of the total installation cost.
						(6)HVAC testing,
			 balancing, and duct sealingFor qualified HVAC testing,
			 balancing, and duct sealing, a rebate of $0.75 per square foot of duct surface
			 tested, balanced, and if necessary, sealed.
				(e)Administration
				(1)Eligibility
			 periodA rebate issued under the program shall be provided only
			 in connection with qualifying equipment installations or services provided
			 during the period beginning on the date of enactment of this Act and ending on
			 December 31, 2011.
				(2)Combination
			 with other incentivesThe availability or use of a Federal,
			 State, local, utility, or other incentive for any qualifying equipment
			 installation or service shall not affect eligibility for rebates under the
			 program.
				(3)Additional
			 feesA dealer, equipment installer, or service provider may not
			 charge a person purchasing goods or services any additional fees associated
			 with applying for a rebate under the program.
				(4)Limitation on
			 total rebates issuedThe total value of rebates issued under the
			 program may not exceed the amounts made available for the program.
				(5)Maximum
			 rebateThe amount of any rebate paid to an applicant for any
			 qualified measure under this section shall be the lesser of—
					(A)the amount
			 determined under subsection (b), (c), or (d); or
					(B)1/2
			 of the cost actually incurred by the applicant building owner to complete the
			 measure that is eligible for the rebate.
					(f)ImplementationNotwithstanding
			 section 553 of title 5, United States Code, not later than 30 days after the
			 date of enactment of this Act, the Secretary shall, in consultation with the
			 Secretary of the Treasury, establish rules and procedures to implement the
			 program, including rules and procedures for—
				(1)building owners
			 or designees to submit applications (including forms) that—
					(A)specify the
			 proposed measures that qualify for a rebate and the total rebate requested;
			 and
					(B)require that the
			 work be completed by licensed contractors or service providers in compliance
			 with all applicable Federal, State and local building codes and
			 standards;
					(2)the
			 Secretary—
					(A)to consider
			 applications; and
					(B)to the extent
			 that the Secretary determines that proposed measures will qualify for rebates
			 under this section if undertaken and that there are sufficient uncommitted
			 funds to carry out the program, to issue confirmations to applicants that
			 rebates will be made if proposed measures are completed;
					(3)an
			 applicant—
					(A)to certify,
			 following completion of the measures identified in the application, that the
			 measures undertaken qualify for rebate under this section; and
					(B)to complete the
			 measures described in the application, and submit a certification, not later
			 than—
						(i)180
			 days after the date of receipt of a confirmation; or
						(ii)in
			 the case of a qualified replacement chiller, 360 days after the date of receipt
			 of a confirmation;
						(4)appropriate
			 verification by the Secretary of eligibility for a rebate prior to
			 payment;
				(5)verification and
			 payment of rebates by electronic transfer of funds or other means that ensure
			 that the payment occurs not later than 30 days after the date of submission of
			 certification that measures described in the application have been
			 completed;
				(6)certification by
			 the installer, as part of the certification under paragraph (3), that any
			 refrigerants, toxic materials, and other hazards have been removed and disposed
			 of in accordance with all applicable Federal, State, and local laws;
				(7)field inspections
			 by the Federal Government of at least 10 percent of the projects for which
			 rebates are received under the program; and
				(8)compliance
			 monitoring and enforcement.
				(g)Civil
			 penalties
				(1)In
			 generalAny person who knowingly makes a false or misleading
			 statement in an application or certification under this section shall be liable
			 to the United States for a civil penalty in an amount equal to not more than
			 the higher of—
					(A)$15,000 for each
			 violation; or
					(B)the amount that
			 is equal to 3 times the value of any associated rebate received under this
			 section.
					(2)AdministrationIn
			 carrying out this subsection, the Secretary—
					(A)may assess and
			 compromise penalties described in paragraph (1);
					(B)may require from
			 any entity the records and inspections necessary to carry out the program;
			 and
					(C)shall consider
			 the severity of the violation and the intent and history of the person
			 committing a violation in determining the amount of a penalty.
					(h)Information to
			 building owners, service providers, and equipment installers
				(1)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall make available on an Internet website and through
			 other means determined by the Secretary, information about the program,
			 including information on—
					(A)how to determine
			 whether particular efficiency measures are eligible for a rebate;
					(B)how to
			 participate in the program, including how to apply for rebates; and
					(C)the equipment and
			 services meeting the requirements of the program.
					(2)UpdatingThe
			 Secretary shall update, as appropriate, the information required under
			 paragraph (1).
				(i)Report to
			 CongressNot later than 60 days after the termination date
			 described in subsection (e)(1), the Secretary shall submit to the Committee on
			 Energy and Commerce of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report describing the efficacy of the
			 program, including—
				(1)a description of
			 program results, including—
					(A)the total number
			 and value of rebates issued for installation of new energy efficient equipment
			 by category of equipment;
					(B)the total number
			 and value of rebates issued for services rendered by category of service;
			 and
					(C)the geographic
			 distribution of activities for which rebates were issued;
					(2)an estimate of
			 the overall increase in energy efficiency as a result of the program, expressed
			 in terms of percentage improvement by—
					(A)type of
			 equipment;
					(B)total annual
			 energy savings; and
					(C)total annual
			 greenhouse gas reductions; and
					(3)an estimate of
			 the overall jobs created and economic growth achieved as a result of the
			 program.
				4.State-based
			 financing assistance for commercial building retrofits
			(a)DefinitionsIn
			 this section:
				(1)Building Star
			 energy retrofit programThe term Building Star energy
			 retrofit program means the Building Star energy retrofit program
			 established under section 3.
				(2)Eligible
			 participantThe term eligible participant means a
			 building owner, apartment complex owner, residential cooperative association,
			 or condominium association that—
					(A)meets the
			 eligibility requirements established by a qualified loan program delivery
			 entity designated by the building owner; and
					(B)receives
			 financial assistance from the qualified loan program delivery entity to carry
			 out energy efficiency or renewable energy improvements to an existing building
			 in accordance with the Building Star energy retrofit program established under
			 section 3.
					(3)ProgramThe
			 term program means the Building Star Energy Efficiency Loan
			 Program established under subsection (b).
				(4)Qualified loan
			 program mechanismThe term qualified loan program
			 mechanism means a loan program that is—
					(A)administered by a
			 qualified program delivery entity; and
					(B)principally
			 funded—
						(i)by
			 funds provided by or overseen by a State; or
						(ii)through the
			 energy loan program of the Federal National Mortgage Association.
						(5)Qualified
			 program delivery entityThe term qualified program delivery
			 entity means a State, political subdivision of a State, tribal
			 government, energy utility, natural gas utility, nonprofit or community-based
			 organization, energy service company, retailer, or any other qualified entity
			 that—
					(A)meets the
			 eligibility requirements of this section; and
					(B)is approved by
			 the State that administers the program in the State.
					(b)EstablishmentThe
			 Secretary shall establish a Building Star Energy Efficiency Loan Program under
			 which the Secretary shall make grants to States to support financial assistance
			 provided by qualified program delivery entities for making, to existing
			 buildings, energy efficiency and renewable energy improvements that qualify
			 under the Building Star energy retrofit program.
			(c)Eligibility of
			 qualified program delivery entitiesTo be eligible to participate
			 in the program, a qualified program delivery entity shall—
				(1)offer a financing
			 product under which eligible participants may pay over time for the cost to the
			 eligible participant (after all applicable Federal, State, local, and other
			 rebates or incentives are applied) of making improvements described in section
			 3;
				(2)require all
			 financed improvements to be performed by contractors in a manner that meets
			 minimum standards that are at least as stringent as the standards established
			 under section 3; and
				(3)establish
			 standard underwriting criteria to determine the eligibility of program
			 applicants, which criteria shall be consistent with commercially recognized
			 best practices applicable to the form of financial assistance being provided
			 (as determined by the designated entity administering the program in the
			 State).
				(d)AllocationIn
			 making funds available to States for each fiscal year under this section, the
			 Secretary shall use the formula used to allocate funds to States to carry out
			 State energy conservation plans established under part D of title III of the
			 Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
			(e)Qualified
			 program delivery entitiesBefore making a grant to a State under
			 this section, the Secretary shall require the Governor of the State to provide
			 to the Secretary a letter of assurance that the State—
				(1)has 1 or more
			 qualified program delivery entities that meet the requirements of this
			 section;
				(2)has established a
			 qualified loan program mechanism that—
					(A)includes a
			 methodology to ensure credible energy savings or renewable energy
			 generation;
					(B)incorporates an
			 effective repayment mechanism, which may include—
						(i)on-utility-bill
			 repayment;
						(ii)tax assessment
			 or other form of property assessment financing;
						(iii)municipal
			 service charges;
						(iv)energy or energy
			 efficiency services contracts;
						(v)energy efficiency
			 power purchase agreements; or
						(vi)alternative
			 contractual repayment mechanisms that have been demonstrated to have
			 appropriate risk mitigation features; and
						(3)will provide, in
			 a timely manner, all information regarding the administration of the program as
			 the Secretary may require to permit the Secretary to meet the reporting
			 requirements of subsection (h).
				(f)Use of grant
			 fundsGrant funds made available to States under the program may
			 be used to support financing products offered by qualified program delivery
			 entities to eligible participants, by providing——
				(1)interest rate
			 reductions;
				(2)loan loss
			 reserves or other forms of credit enhancement;
				(3)revolving loan
			 funds from which qualified program delivery entities may offer direct loans;
			 or
				(4)other debt
			 instruments or financial products necessary—
					(A)to maximize
			 leverage provided through available funds; and
					(B)to support
			 widespread deployment of energy efficiency and renewable energy finance
			 programs.
					(g)Use of
			 repayment fundsIn the case of a revolving loan fund established
			 by a State described in subsection (f)(3), a qualified program delivery entity
			 may use funds repaid by eligible participants under the program to provide
			 financial assistance for additional eligible participants to make improvements
			 described in subsection (b) in a manner that is consistent with this section or
			 other such criteria as are prescribed by the State.
			(h)Program
			 evaluationNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress a program evaluation that
			 describes—
				(1)how many eligible
			 participants have participated in the program;
				(2)how many jobs
			 have been created through the program, directly and indirectly;
				(3)what steps could
			 be taken to promote further deployment of energy efficiency and renewable
			 energy retrofits;
				(4)the quantity of
			 verifiable energy savings, renewable energy deployment, homeowner energy bill
			 savings, and other benefits of the program; and
				(5)the performance
			 of the programs carried out by qualified program delivery entities under this
			 section, including information on the rate of default and repayment.
				5.Federal
			 financing assistance for commercial building retrofits
			(a)In
			 generalSection 1705(a) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16516(a)) is amended by adding at the
			 end the following:
				
					(4)Energy efficiency
				projects, including projects to retrofit residential, commercial, and
				industrial buildings, facilities, and equipment, including financing programs
				that finance the retrofitting of residential, commercial, and industrial
				buildings, facilities, and
				equipment.
					.
			(b)Credit support
			 for financing programsSection 1705 of the Energy Policy Act of
			 2005 (42 U.S.C. 16516) is amended—
				(1)by redesignating subsection (e) as
			 subsection (f); and
				(2)by inserting after subsection (d) the
			 following:
					
						(e)Credit support
				for financing programs
							(1)In
				generalIn the case of programs that finance the retrofitting of
				residential, commercial, and industrial buildings, facilities, and equipment
				described in subsection (a)(4), the Secretary may—
								(A)offer loan
				guarantees for portfolios of debt obligations; and
								(B)purchase or make
				commitments to purchase portfolios of debt obligations.
								(2)TermNotwithstanding
				section 1702(f), the term of any debt obligation that receives credit support
				under this subsection shall require full repayment over a period not to exceed
				the lesser of—
								(A)30 years;
				and
								(B)the projected
				weighted average useful life of the measure or system financed by the debt
				obligation or portfolio of debt obligations (as determined by the
				Secretary).
								(3)UnderwritingThe
				Secretary may—
								(A)delegate
				underwriting responsibility for portfolios of debt obligations under the
				subsection to financial institutions that meet qualifications determined by the
				Secretary; and
								(B)determine an
				appropriate percentage of loans in a portfolio to review in order to confirm
				sound underwriting.
								(4)AdministrationSubsections
				(c) and (d)(3) of section 1702 shall not apply to loan guarantees made under
				this
				subsection.
							.
				(c)Termination of
			 effectivenessThe authority provided by this section and the
			 amendments made by this section terminates effective on the date that is 2
			 years after the date of enactment of this Act.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this Act and the
			 amendments made by this Act $6,000,000,000 for the period of fiscal years 2010
			 and 2011, to remain available until expended, of which—
			(1)not less than $600,000,000 or 10 percent of
			 the amount made available for a fiscal year (whichever is less) shall be used
			 to carry out the financing program established under section 4; and
			(2)not more than
			 $360,000,000 or 6 percent of the amount made available for a fiscal year
			 (whichever is less) shall be used to administer this Act and the amendments
			 made by this Act.
			
